DETAILED ACTION
This is an Office action based on application number 16/093,662 filed 15 October 2018, which is a national stage entry of PCT/US2017/028396 filed 19 April 2017, which claims priority to US Provisional Application Number 62/327,708 filed 26 April 2016. Claims 1-23 are pending.
Amendments to the claims, filed 25 November 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The objection to claim 11, made of record in the Office action mailed 26 August 2020, is withdrawn due to Applicant’s amendment.
The 35 U.S.C. §112(b) rejection of claim 12, made of record in the Office action mailed 26 August 2020, is withdrawn due to Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boardman et al. (US Patent Application Publication No. US 2015/0030796 A1) (Boardman) in view of Mussig et al. (US Patent Application Publication No. US 2016/0304751 A1) (Mussig) and Takahira et al (US Patent Application Publication No. US 2012/0208016 A1) (Takahira).

Regarding instant claims 1, 11-12, and 17-18, Boardman discloses a layered construction comprising a release layer, a second layer contiguous to the release layer that acts as a tape backing, a third layer comprising an adhesive composition contiguous to the second layer, and a tie layer disposed between the release layer and the tape backing layer (page 8, paragraph [0059]). The tape backing is construed to have, necessarily, a first major surface and a second major surface, wherein the surface on which the tie layer is disposed is construed to be the first major surface. The contiguous second layer that acts as a backing is construed to meet the requisite backing in the form of a film layer.
	Boardman does not explicitly disclose the specific back layer composition.
	However, Mussig discloses an adhesive tape having a carrier material comprising polylactic acid (PLA) wherein the PLA contains a physical blend of at least two PLA polymers A and B, wherein PLA polymer A comprises at least 80% D-lactide and PLA polymer B comprises at least 80% L-lactide (Claim 1). Mussig further discloses that the backing layer comprises other polymers (page 2, paragraph [0039]).
	In the original disclosure, Applicant defines amorphous PLA as comprising at least 10 wt% of D-lactide acid and semi-crystalline PLA as comprising at least 90 wt% of L-lactide (Specification at page 8, lines 10-32). Therefore, the PLA polymer A of Mussig is construed to be the requisite amorphous polylactic acid component, and the 
	Mussig further discloses that adhesive tapes with the disclosed carriers are easily torn by hand and have a tear strength of less than 10 N (page 7, paragraphs [0149-0150]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. It is the Examiner’s position that in order for the entire tape structure to have the disclosed tear properties, the backing must have, at most, equivalent tear properties.
	Further, Takahira discloses adhesive sheets comprising a plastic-based backing because of high heat resistance, wherein the plastic is selected an ethylene-vinyl acetate (EVA) copolymer, a polyester, and combinations thereof (page 8, paragraph [0099]). Takahira further discloses that the plastic-based backing may comprise a global-environmentally-friendly, plant-derived material, polylactic acid (page 8, paragraph [0099]), which the skilled artisan would recognize is an example of a polyester. The EVA copolymer is construed to be an ethylene-containing copolymer comprising a vinyl acetate comonomer, which is polar. The disclosure of “in combination of two or more” is construed to meet the claimed limitation of a mixture comprising a polylactic acid and an ethylene-containing copolymer comprising a polar comonomer.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the backing desired of Boardman from a mixture of the polylactic acid polymers of Mussig and the ethylene-vinyl acetate of Takahira. The motivation for using the polylactic acid polymers of Mussig would have been that said polymers form a backing 
	Therefore, it would have been obvious to combine Mussig and Takahira with Boardman to obtain the invention as specified by the instant claims.

Regarding instant claim 3, Boardman further discloses the release layers are formed in a single step extrusion process (page 1, paragraph [0012]); therefore, the release layer is necessarily an extrudable material.

Regarding instant claims 4-8 and 10, Boardman further discloses the release layers comprise a combination of a thermoplastic resin and alkyl dimethicones (pages 5-6, paragraph [0044]), wherein said alkyl dimethicones read on the requisite polyalkyl siloxanes. Said thermoplastic resins include polyolefins; polyolefin copolymers having non-olefin content selected from acrylic acid or methacrylic acid functionality; polyurethanes; and blends thereof (pages 5-6, paragraph [0044]). Boardman further disclose the polyolefin is selected from polyethylene and low density polyethylene (pages 5-6, paragraph [0044]). The disclosure of a polyethylene selected from polyethylene and polyolefin copolymers having non-olefin content selected from acrylic acid or methacrylic acid functionality is construed to encompass the requisite ethylene-containing copolymer comprising a polar comonomer.

Regarding instant claim 9, Boardman further discloses the alkyl dimethicone has the structure:

    PNG
    media_image1.png
    91
    350
    media_image1.png
    Greyscale

wherein the sum of (a+b+c) is between about 100 and 1000; the ratio of a to the sum of (b+c) is about 99:1 to 90:10; R1 is a linear, branched, or cyclic alkyl group having between 20 and 50 carbon atoms; and R2 is a linear, branched, or cyclic alkyl group having between about 2 and 16 carbons (page 2, paragraph [0017]). It is noted that the ratio range of a to the sum of (b+c) and the number of carbon atoms in the R2 moiety disclosed by Boardman include the ranges recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 13, Boardman further discloses that the surface of the release layers have tailorable release properties including premium release forces between about 0 g/cm to 10 g/cm (page 1, paragraph [0012]) (0 kg/25 mm to 0.025 kg/25 mm).

Regarding instant claims 14-16, the prior art combination does not explicitly disclose the film construction having the elongation, tensile strength, and haze value. However, the prior art encompasses an embodiment that is substantially identical to the claims. Furthermore, Boardman discloses that the disclosed films are formed by coextrusion of layers using blow film formation techniques (page 7, paragraph [0054]). 
	Therefore, since the prior art combination encompasses an embodiment that is substantial identical and produced by a substantially identical process, one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the film construction of the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Mussig and Takahira as applied to claim 1 above, and further in view of DeAntonis et al. (US Patent No. 4,677,017).

Regarding instant claim 2, Boardman in view of Mussig and Takahira discloses the film construction comprising a tie layer as cited in the rejection of claim 1, above, but does not explicitly disclose the specific tie layer composition.
	However, DeAntonis discloses multilayered coextruded films comprising at least two polymeric outer layers and an adhesive between each polymeric layer (col. 2, lines 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the adhesive composition of DeAntonis as the tie layer in the film construction of Boardman in view of Takahira. The motivation for doing so would have been that the adhesive composition is art recognized for bonding two polymeric layers in a coextruded film that enables said film to be processed without delamination, fibrillating, or splitting.
	Therefore, it would have been obvious to combine DeAntonis with Boardman in view of Mussig and Takahira to obtain the invention as specified by the instant claim.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Mussig and Takahira as applied to claim 1 above, and further in view of Henderson (US Patent Application Publication No. US 2004/0224175 A1) (Henderson).

Regarding instant claim 21, Boardman in view of Mussig and Takahira discloses the film construction having a backing comprising an ethylene vinyl acetate in combination with a polyester selected from polylactic acid.
	Boardman in view of Mussig and Takahira does not explicitly disclose the specific ethylene content of the ethylene vinyl acetate.
	However, Henderson discloses a multilayer film comprising a skin layer (page 1, paragraph [0006]), wherein said skin layer is considered analogous to the backing layer of Boardman in view of Mussig and Takahira. Henderson further discloses that said skin layer comprises at least a polyester and ethylene/vinyl acetate copolymers that have a vinyl acetate content of 18% to 25% by weight (page 3, paragraphs [0034-0035]). An ethylene/vinyl acetate copolymer comprising 18% to 25% by weight vinyl acetate is construed to comprise a remainder amount of ethylene copolymer (i.e., 75% to 82% by weight).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the ethylene/vinyl acetate copolymer having the particular ethylene content of Henderson as the ethylene/vinyl acetate in the backing composition of Boardman in view of Mussig and Takahira. The motivation for doing so would have been that the specific ethylene/vinyl acetate copolymer of Henderson is an art recognized copolymer readily combinable with a polyester in the formation of an exterior layer of a multilayer construction. Furthermore, simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Henderson with Boardman in view of Mussig and Takahira to obtain the invention as specified by the instant claim.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Mussig, Takahira, and DeAntonis.

Regarding instant claim 19, Boardman discloses a layered construction comprising a release layer, a second layer contiguous to the release layer that acts as a tape backing, a third layer comprising an adhesive composition contiguous to the second layer, and a tie layer disposed between the release layer and the tape backing layer (page 8, paragraph [0059]). The tape backing layer is construed to necessarily have a first major surface and a second major surface, wherein the surface on which the tie layer is disposed is construed to be the first major surface; furthermore, the contiguous second layer that acts as a backing is construed to meet the requisite backing in the form of a film layer. Boardman further discloses the release layers are formed in a single step extrusion process (page 1, paragraph [0012]); therefore, the release layer is necessarily an extrudable material.
	Boardman does not explicitly disclose the specific backing composition and the specific tie layer composition.
	However, Mussig discloses an adhesive tape having a carrier material comprising polylactic acid (PLA) wherein the PLA contains a physical blend of at least 
	In the original disclosure, Applicant defines amorphous PLA as comprising at least 10 wt% of D-lactide acid and semi-crystalline PLA as comprising at least 90 wt% of L-lactide (Specification at page 8, lines 10-32). Therefore, the PLA polymer A of Mussig is construed to be the requisite amorphous polylactic acid component, and the PLA polymer B of Mussig is construed to be the requisite semi-crystalline polylactic acid component.
	Mussig further discloses that adhesive tapes with the disclosed carriers are easily torn by hand and has a tear strength of less than 10 N (page 7, paragraphs [0149-0150]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. It is the Examiner’s position that in order for the entire tape structure to have the disclosed tear properties, the backing must have, at most, equivalent tear properties.
	Further, Takahira discloses adhesive sheets comprising a plastic-based backing because of high heat resistance, wherein the plastic is selected an ethylene-vinyl acetate (EVA) copolymer, a polyester, and combinations thereof (page 8, paragraph [0099]). Takahira further discloses that the plastic-based backing may comprise a global-environmentally-friendly, plant-derived material, polylactic acid (page 8, paragraph [0099]), which the skilled artisan would recognize is an example of a polyester. The EVA copolymer is construed to be an ethylene-containing copolymer comprising a vinyl acetate comonomer, which is polar. The disclosure of “in combination 
	Further, DeAntonis discloses multilayered coextruded films comprising at least two polymeric outer layers and an adhesive between each polymeric layer (col. 2, lines 4-11), wherein said adhesive layer is construed to function in the same way as the claimed tie layer. DeAntonis discloses the adhesive layer is blend of at first modified ethylene vinyl acetate copolymer having one melt index and a second modified ethylene vinyl acetate having a different melt index (col. 4, lines 20-29) (i.e., the two ethylene vinyl acetate copolymers are necessarily two different ethylene-containing copolymers, each independently comprising a polar vinyl acetate comonomer). DeAntonis teaches that the coextruded films can be oriented in at least one direction and/or embossed without delamination, fibrillating, or splitting (col. 1, lines 57-59).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the backing desired of Boardman from a mixture of the polylactic acid polymers of Mussig and the ethylene-vinyl acetate of Takahira. The motivation for using the polylactic acid polymers of Mussig would have been that said polymers form a backing that is easily torn by hand. The motivation for using the ethylene-vinyl acetate of Takahira would have been that said ethylene-vinyl acetate is readily combinable with polylactic acid in the formation of tape backings that are art recognized as having high heat resistance. Further, it would have been obvious to use the adhesive composition of DeAntonis as the tie layer in the film construction of Boardman. The motivation for doing so would have been that the adhesive composition is art recognized for bonding two 
	Therefore, it would have been obvious to combine Mussig, Takahira, and DeAntonis with Boardman to obtain the invention as specified by the instant claim.

Regarding instant claim 20, Boardman discloses a layered construction comprising a release layer, a second layer contiguous to the release layer that acts as a tape backing, a third layer comprising an adhesive composition contiguous to the second layer, and a tie layer disposed between the release layer and the tape backing layer (page 8, paragraph [0059]). The tape backing layer is construed to necessarily have a first major surface and a second major surface, wherein the surface on which the tie layer is disposed is construed to be the first major surface; furthermore, the contiguous second layer that acts as a backing is construed to meet the requisite backing in the form of a film layer.
	Boardman further discloses that each layer of the layered construction has a thickness between about 0.1 µm and 1 cm thick (page 9, paragraph [0064]); therefore, the backing of Boardman is construed to have a thickness between about 0.1 µm and 1 cm; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Boardman further discloses the release layers comprise a combination of a thermoplastic resin and alkyl dimethicones (pages 5-6, paragraph [0044]), wherein said alkyl dimethicones read on the requisite polyalkyl siloxanes. Said thermoplastic resins include polyolefins; polyolefin copolymers having non-olefin content selected from 
	Boardman does not explicitly disclose the specific backing composition and the specific tie layer composition.
	However, Mussig discloses an adhesive tape having a carrier material comprising polylactic acid (PLA) wherein the PLA contains a physical blend of at least two PLA polymers A and B, wherein PLA polymer A comprises at least 80% D-lactide and PLA polymer B comprises at least 80% L-lactide (Claim 1). Mussig further discloses that the backing layer comprises other polymers (page 2, paragraph [0039]).
	In the original disclosure, Applicant defines amorphous PLA as comprising at least 10 wt% of D-lactide acid and semi-crystalline PLA as comprising at least 90 wt% of L-lactide (Specification at page 8, lines 10-32). Therefore, the PLA polymer A of Mussig is construed to be the requisite amorphous polylactic acid component, and the PLA polymer B of Mussig is construed to be the requisite semi-crystalline polylactic acid component.
	Mussig further discloses that adhesive tapes with the disclosed carriers are easily torn by hand and has a tear strength of less than 10 N (page 7, paragraphs [0149-0150]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. 
	Further, Takahira discloses adhesive sheets comprising a plastic-based backing because of high heat resistance, wherein the plastic is selected an ethylene-vinyl acetate (EVA) copolymer, a polyester, and combinations thereof (page 8, paragraph [0099]). Takahira further discloses that the plastic-based backing may comprise a global-environmentally-friendly, plant-derived material, polylactic acid (page 8, paragraph [0099]), which the skilled artisan would recognize is an example of a polyester. The EVA copolymer is construed to be an ethylene-containing copolymer comprising a vinyl acetate comonomer, which is polar. The disclosure of “in combination of two or more” is construed to meet the claimed limitation of a mixture comprising a polylactic acid and an ethylene-containing copolymer comprising a polar comonomer.
	Further, DeAntonis discloses multilayered coextruded films comprising at least two polymeric outer layers and an adhesive between each polymeric layer (col. 2, lines 4-11), wherein said adhesive layer is construed to function in the same way as the claimed tie layer. DeAntonis discloses the adhesive layer is blend of at first modified ethylene vinyl acetate copolymer having one melt index and a second modified ethylene vinyl acetate having a different melt index (col. 4, lines 20-29) (i.e., the two ethylene vinyl acetate copolymers are necessarily two different ethylene-containing copolymers, each independently comprising a polar vinyl acetate comonomer). DeAntonis teaches that the coextruded films can be oriented in at least one direction and/or embossed without delamination, fibrillating, or splitting (col. 1, lines 57-59).

	Therefore, it would have been obvious to combine Mussig, Takahira, and DeAntonis with Boardman to obtain the invention as specified by the instant claim.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Boardman in view of Mussig, Takahira, and DeAntonis as applied to claims 19 and 20, respectively, and further in view of Henderson.

Regarding instant claims 22 and 23, Boardman in view of Mussig, Takahira, and DeAntonis discloses the film construction having a backing comprising an ethylene vinyl acetate in combination with a polyester selected from polylactic acid.

	However, Henderson discloses a multilayer film comprising a skin layer (page 1, paragraph [0006]), wherein said skin layer is considered analogous to the backing layer of Boardman in view of Mussig and Takahira. Henderson further discloses that said skin layer comprises at least a polyester and ethylene/vinyl acetate copolymers that have a vinyl acetate content of 18% to 25% by weight (page 3, paragraphs [0034-0035]). An ethylene/vinyl acetate copolymer comprising 18% to 25% by weight vinyl acetate is construed to comprise a remainder amount of ethylene copolymer (i.e., 75% to 82% by weight).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the ethylene/vinyl acetate copolymer having the particular ethylene content of Henderson as the ethylene/vinyl acetate in the backing composition of Boardman in view of Mussig and Takahira. The motivation for doing so would have been that the specific ethylene/vinyl acetate copolymer of Henderson is an art recognized copolymer readily combinable with a polyester in the formation of an exterior layer of a multilayer construction. Furthermore, simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).


Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the objection to claim 11 of record, the objection is withdrawn due to Applicant’s amendment.
In response to Applicant’s arguments regarding the 35 U.S.C. §112(b) rejection of claim 12 of record, the rejection is withdrawn due to Applicant’s amendment.
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejections of record, the grounds of rejection are altered to address Applicant’s amendments. Applicant’s arguments, however, are unpersuasive.
As an initial matter, Applicant’s comments regarding the citation of the Kuihara reference are acknowledged. Reference to the Kuihara reference in the previous Office action occurred in the motivation statement to combine the references, and are indeed a carryover from a prior Office action. However, the body of the rejections cite the Takahira reference. Therefore, the motivation to combine statements have been corrected to state the Takahira reference and not the Kuihara reference.
Applicant contends that the prior art combination does not obviate the film construction of the claims. Applicant first traverses the reliance on the Mussig reference and argues that the combination of Mussig with the other references of record would not obtain the invention as set forth in the claims. First, Applicant contends that while 
	Applicant’s arguments are unpersuasive. First, in response to applicant's argument that one of ordinary skill in the art would not look to the teachings of Mussig because it teaches the combination of a film with a textile carrier, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the prior art combination does not rely on a bodily incorporation of the entirety of the Mussig reference with that of Boardman such that the textile carrier is included in the prior art combination. Instead, the prior art combination seeks to merely use the polylactic acid composition that is readily combinable with other polymers to form the backing because such backings are readily torn by hand.
	Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In the instant case, while Mussig teaches that a preferred embodiment comprises the formation of a film on the underside of a textile carrier, such a preferred embodiment does not teach away from the alternate embodiment of a film construction comprising the polylactic acid composition.
	Applicant further traverses the reliance on the Mussig reference to teach the claimed tearability. Applicant relents that Mussig teaches that the adhesive tapes are readily torn by hand (Mussig at page 7, paragraphs [0149-0150]). Applicant contends, however, that the tearability necessarily results from the use of plurality of weakened lines that are oriented at right angles to the running direction of the adhesive tape.
	Applicant’s argument is unpersuasive. At page 7, paragraphs [0149-0150], which is the same citation used in the prior art rejection, Mussig teaches that the adhesive tapes are readily torn by hand and has a tear strength of less than 10 N. The citation is silent with regard to the use of the perforated lines or that the perforated lines are required to attain such a tear property.
	Alternatively, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). The claim construction, particularly the phrases “film construction comprising” and “the backing comprises” is open-ended and does not necessarily exclude the perforations taught by Mussig.

Applicant further traverses the reliance on the Takahira reference. Applicant contends that while Takahira discloses a plastic-based backing selected from an ethylene-vinyl acetate (EVA) copolymer, a polyester, and combinations thereof, while also disclosing that polylactic acid is an environmentally-friendly, plated-derived material, the use of the Takahira reference to disclose the combination of EVA with polylactic acid can only result from hindsight reconstruction. Applicant argues that Takahira discloses a number of polymers in paragraph [0099] that do not necessarily include PLA. Applicant contends that after the list of broad polymers, PLA is mentioned without specific reference to its combinability with the other polymers listed.
	Applicant’s argument is unpersuasive. Takahira, at paragraph [0099] discloses a plastic-based backing that includes materials selected from, among others, ethylene-vinyl acetate copolymer (EVA), polyester, and combinations thereof. In the same paragraph, Takahira goes on to disclose that polylactic acid is used in a particularly preferred mode. Polylactic acid, however, is an art-recognized polyester. Therefore, one of ordinary skill in the art, having the knowledge that polylactic acid is a global-environmentally-friendly, plant-derived material, would be motivated to use it as the polyester readily combinable with EVA to form the disclosed plastic-based backing. While Takahira discloses that a backing made of polylactic acid alone is a particularly preferred mode, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 126 USPQ 423 (CCPA 1971). See MPEP §2123(II). In the instant case, while not explicitly disclosed, one of ordinary skill in the art would come to the conclusion that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        3/4/21